Note Regarding Severe Indefiniteness Issues
The claims have been amended to recite many limitations using “means plus function” language (see MPEP 2181). Because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and because the dependent claims occasionally recite the structure of the “means plus function” limitation so that it becomes unclear what structure was previously included in the means if the invention is now to be limited by the recitation of the dependent claim (see 35 U.S.C. 112(d)), and because there are “nested” means where it is unclear which structure might belong to which means, the claims are so indefinite that any prior art search and subsequent rejection would rely on an interpretation so broad that it probably would not even be close to Applicant’s intent for the claim language. If Applicant does not make one of more of the following changes, there is a significant possibility that the first rejection will only contain a rejection under 35 USC 112(b), elaborating on the previous positions, with a listing of prior art that may be relevant based on the Examiner’s best guess as to the device contemplated by the claims. Applicant should consider one or more of:
(a)        Amending the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amending the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); 
(c)        Amending the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)); and/or
(d)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Election/Restriction
This application contains claims directed to (at least) the following patentably distinct species:
Species I, figures 1-3C, 5, 8A and 9-10B
Species II, figures 4A-C
Species III, figure 4D
Species IV, figure 4E
Species V, figure 7
Species VI, figure 8B
Species VII, figure 11
Species VIII, figures 12, 16 and 28
Species IX, figure 13
Species X, figure 14
Species XI, figure 15
Species XII, figure 18
Species XIII, figures 19-21
Species XIV, figure 26
Species XV, figure 27
Species XVI, figure 30
Species XVII, figure 31
Species XVIII, figure 32
Species XIX, figure 33
Species XX, figure 34
Species XXI, figure 35
Species XXII, figure 36
Species XXIII, figure 37
Species XXIV, figure 38
Species XXV, figure 39
Species XXVI, figure 40
Species XXVII, figure 41
Species XXVIII, figure 42
Species XXIX, figures 43-48
Species XXX, figure 49
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, claim 80 belongs to Species XVII while claim 81 belongs to claim XVIII. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794